Citation Nr: 1610468	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus.

2.  Entitlement to compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity.

4.  Entitlement to an increased compensable rating for service-connected degenerative joint disease of the left great toe.

5.  Entitlement to service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus.

6.  Entitlement to service connection for nerve damage of the great right toe. 

7.  Entitlement to an earlier effective date for a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine.

8.  Entitlement to an earlier effective date for the grant of service connection for radiculopathy of the lower right extremity.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, May 1986 to May 1990, and February 17, 1991 to March 3, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, June 2013, May 2014 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2007 rating decision granted service connection for bilateral pes planus (claimed as a left foot condition) and assigned a 30 percent evaluation, effective August 16, 2005. 

In a June 2013 rating decision, the RO denied compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. § 1151.

In the May 2014 rating decision, the RO increased the Veteran's service-connected degenerative disc disease of the lumbar spine to a 40 percent disability evaluation, effective March 22, 2014 and granted service connection for radiculopathy of the lower right extremity at an initial 10 percent disability rating, effective March 22, 2014.

In the September 2014 rating decision, the RO continued a noncompensable evaluation for service-connected degenerative joint disease of the left great toe; confirmed and continued the denial of compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151; confirmed and continued the denial of service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus and denied service connection for nerve damage of the great right toe. 

In May 2008, a hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

In October 2008, the Board denied the Veteran's claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court issued an order granting a joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the JMR and the Court order. 

In April 2010, the Board denied the Veteran claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran again appealed the Board's decision with respect to this issue to the Court.  In October 2011, the Court issued a Memorandum Decision setting aside the Board's April 2010 decision and remanding the issue for readjudication.

In May 2012, the Board again remanded the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus.

The Board acknowledges that the issue of entitlement to a rating in excess of 40 percent for degenerative disc disease has been perfected, but not yet certified to the Board.  Notably, the Veteran filed a Notice of Disagreement (NOD) with the May 2014 rating decision, which in, part the increased the Veteran's service-connected degenerative disc disease of the lumbar spine to a 40 percent disability evaluation, effective March 22, 2014.  In May 2014, the RO issued a Statement of the Case (SOC) for this issue.  However, a timely substantive appeal via a VA Form 9 was not submitted.  Instead, in February 2015, the RO received an NOD form from the Veteran in which he indicated that he disagreed with the effective date of the award and disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine.  In Rowell v. Principi, 4 Vet. App. (1993), it was held that the failure to file a timely substantive appeal did not foreclose an appeal, render a claim final, or deprive the Board of jurisdiction.  The Board notes that despite the lack of a substantive appeal for the issue of entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine, as the Veteran, through his actions, has indicated that he wishes to appeal this issue, the claim of entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is currently before the Board.  The Board would point out that there has been no separate hearing request regarding this claim.

However, the Board's review of the claims file reveals that the AOJ is still clearly taking action on this issue and it has not been certified for appeal.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a February 18, 2015 statement and the issue of entitlement to service connection for radiculopathy of the left lower extremity has been raised by the record in a February 25, 2015 statement.  However neither issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151, entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity, entitlement to an increased compensable rating for service-connected degenerative joint disease of the left great toe, entitlement to service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus,  entitlement to service connection for nerve damage of the great right toe, entitlement to an earlier effective date for a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine and entitlement to an earlier effective date for the grant of service connection for radiculopathy of the lower right extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral pes planus disability is not manifested symptoms of extreme tenderness of the plantar surface and severe spasm of the tendo Achilles on manipulation which was not improved by orthopedic shoes or appliances.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a January 2007 letter, prior to the date of the issuance of the appealed June 2007 rating decision.  The January 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for a bilateral pes planus disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in June 2007.  Per the May 2012 Board remand instructions, the Veteran also underwent VA examinations in December 2012 and February 2013.  The reports of the June 2007, December 2012 and February 2013 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the June 2007, December 2012 and February 2013 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in May 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the RO granted service connection for bilateral pes planus and assigned an initial 30 percent disability evaluation, effective August 16, 2005 under Diagnostic Code 5276.  38 C.F.R. §§ 4.20, 4.27 (2015).  

Diagnostic Code 5276 provides a 30 percent evaluation for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson  v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Board will also consider the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Factual Background and Analysis

The Veteran underwent a VA examination in June 2007.  An x-ray of the Veteran's right foot revealed degenerative changes involving first MTP joint with marginal spurring, plantar calcaneal spur, pes planus deformity, and hallux vagus.  An x-ray of the left foot revealed pes planus deformity, a prominent plantar calcaneal spur, and mild hammertoe deformity.  He complained of foot pain when walking and standing.  He also reported weakness of the toes in the left foot only and fatigability with repeated use.  No flare-ups of foot pain were reported.  At the time of this examination, he did not wear corrective shoes or use a cane or crutches.  He reported that the use of shoe inserts helped.  No effects on his daily activities were noted due to this condition, except that he could not walk far distances or play basketball.  He had a limping gait, reportedly due to left leg weakness.  The examiner noted that there was no additional range of motion loss, due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  He had no joint instability of the toes or tenderness of the feet, except for tenderness of the left great toe and the balls and heels of both feet.  The examiner noted that the Veteran had abnormal weight-bearing alignment of the Achilles tendon, which can be corrected by non-tender manipulation.  Non-weight-bearing alignment of the Achilles tendon was normal. 

At his May 2008 hearing, he reported that, in addition to wearing shoe arches, he also used either a cane or a walker.  He noted that he had a cane for about 10 years and also reported that he had spasms through his legs.

Per the May 2012 Board remand instructions, the Veteran underwent a VA examination in December 2012.  While the Veteran had chronic bilateral pes planus, he did not have Morton's neuroma, metatarsalgia or hammer toes.  He had hallux valgus but did not have symptoms of hallux valgus.  He did not have hallux rigidus.  He did not have acquired claw foot.  He did not have malunion or nonunion of the tarsal or metatarsal bones.  He did have pain in the left great toe IP joint.  There was no evidence of bilateral weak foot.  The Veteran constantly used a wheelchair and a brace.  There was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prothesis.  X-rays demonstrated traumatic arthritis of the left foot.  The Veteran's foot disability did not impact his ability to work.

The Veteran also underwent a VA examination in February 2013.  It was noted that the Veteran had a diagnosis of chronic pes planus.  The Veteran presented with complaints of increasing pain and stiffness of the feet.  He wore a brace on his right ankle and custom orthotics for both feet.  Pain was accentuated on use for both feet.  He had pain on manipulation of both feet and the pain was accentuated on manipulation.  There was swelling of both feet on use.  He also had characteristic calluses of both feet caused by his flatfoot condition.  His symptoms were relieved by arch supports.  He did not have extreme tenderness of the plantar surface of one or both feet.  He had decreased longitudinal arch height on both weight-bearing on both feet.  Both feet had evidence of marked deformity of the foot (pronation, abduction, etc.).  There was marked pronation of the foot but this was improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe on both feet.  There were no lower extremity deformities other than pes planus which was causing the alteration of the weight-bearing line.  He had inward bowing of the Achilles tendon of both feet.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran constantly used a wheelchair and a brace.  There was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prothesis.  The Veteran's foot disability did not impact his ability to work.  The examiner indicated that the Veteran had severe bilateral flat foot.

Having carefully reviewed the evidence of record, the Board finds that the criteria for a 50 percent disability evaluation for bilateral pes planus are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

While the evidence of record establishes that the Veteran's bilateral foot disorder is manifested by symptoms of marked pronation and inward displacement, neither extreme tenderness of the plantar surfaces of the feet nor severe spasm of the tendo Achilles on manipulation is shown.  It is true that "it is not expected . . . that all cases will show all the findings specified [in an applicable Diagnostic Code]."  38 C.F.R. § 4.21.  However, as indicated above, the criteria in Diagnostic Code 5276 are conjunctive and the Board may not simply disregard one element at its discretion.  See Melson, supra. 

The evidence of record does not show extreme tenderness of the plantar surface of the foot as required by criteria for a 50 percent rating.  Neither VA treatment records nor VA examination reports reflect extreme pain or "extreme tenderness" of the plantar surface, i.e. the bottom of the foot as multiple VA examinations specifically indicated that the Veteran did not have extreme tenderness of the plantar surface of one or both feet.  

Notwithstanding the above, even were the Board to accept that the Veteran's constant foot pain reasonably was tantamount to "extreme tenderness of the plantar surface," neither the lay nor the medical evidence shows "severe spasm of the tendo Achilles on manipulation."  The Board notes that the diagnostic criteria requires very specifically a showing of severe spasm of the tendo Achilles on manipulation, setting aside whether it is improved by orthopedic shows or appliances.  38 C.F.R. §4.71a, Diagnostic Code 5276.  In this case, spasm-severe or otherwise-is not shown by the lay or medical record as the VA examinations specifically determined that there was no showing of severe spasm of the tendo Achilles on manipulation.  If the Veteran had experienced this symptom, it is reasonable to expect that he would have reported this during his VA examinations or other foot treatment.  Notably, the Veteran and his representatives have not argued any other symptomatology that is akin to severe spasm of the tendo Achilles to merit the assignment of the next higher rating.

The Board has considered functional impairment caused by the Veteran's bilateral pes planus.  However, there is no loss of motion or pain with range of motion of the feet.

The Board has also considered whether the Veteran should receive a higher rating under one of the other diagnostic codes for rating disabilities of the foot.  Such disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Of these, the Board need not consider Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), or 5282 (hammer toe) as none of these diagnostic codes offers a rating in excess of the Veteran's current 30 percent.

The Board further finds that an increased rating is not warranted under Diagnostic Codes 5278 (claw foot) or 5283 (malunion or nonunion of tarsal or metatarsal bones), as neither condition has been found on examination or attributed to the Veteran's service-connected flatfeet.

Finally, the Board has considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284 (other foot injuries).  Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries.  A note following the criteria indicates that, with actual loss of use of the foot, a 40 percent rating is to be assigned.  38 C.F.R. §4.71a. The Veteran has reported and the evidence shows he has a number of foot conditions, which he has reported cause him pain. However, the evidence does not show that the Veteran has lost use of either foot. 

The Board finds that Diagnostic Code 5284 is not the most appropriate code to use because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities.  On the other hand, Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and deformity), and functions that are affected (pain on manipulation) by pes planus. 

Therefore, the Board finds that the current 30 percent rating for bilateral pes planus is most accurately assigned under the specific provisions of Diagnostic Code 5276, acquired flatfoot.  Therefore, the specific diagnostic code, Diagnostic Code 5276, which rates acquired flatfoot, is properly applied here, rather than the more general Diagnostic Code 5284.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 30 percent.  As discussed above, the medical evidence shows that the Veteran does have marked pronation and marked inward displacement.  However, the medical evidence of record does not demonstrate extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo Achillis on manipulation, or that his pes planus is not improved by orthopedic shoes or appliances.  

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, as the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected bilateral pes planus.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its June 2013 rating decision, the RO denied compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. § 1151.  In a September 2013 correspondence, the Veteran filed an NOD with the June 2013 rating decision.

In the May 2014 rating decision, the RO granted an increased 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, effective March 22, 2014 and granted service connection for radiculopathy of the lower right extremity at an initial 10 percent disability rating, effective March 22, 2014.  In a February 2015 correspondence, the Veteran filed an NOD with the May 2014 rating decision as the Veteran specifically disagreed with the evaluation of the lumbar spine and radiculopathy disabilities and the effective date of these disabilities.

In the September 2014 rating decision, the RO continued a noncompensable evaluation for service-connected degenerative joint disease of the left great toe; confirmed and continued the denial of compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151; confirmed and continued the denial of service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus and denied service connection for nerve damage of the great right toe. 

In an August 2015 correspondence, the Veteran filed an NOD with the September 2014 rating decision.

While the Veteran expressed disagreement with the June 2013, May 2014 and September 2014 rating decisions, it appears that no subsequent statements of the case were ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151, entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity, entitlement to an increased compensable rating for service-connected degenerative joint disease of the left great toe, entitlement to service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus,  entitlement to service connection for nerve damage of the great right toe, entitlement to an earlier effective date for a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine and entitlement to an earlier effective date for the grant of service connection for radiculopathy of the lower right extremity remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to compensation for residuals, open reduction and internal fixation of right ankle fracture under 38 U.S.C.A. §1151, entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity, entitlement to an increased compensable rating for service-connected degenerative joint disease of the left great toe, entitlement to service connection for traumatic arthritis of the right ankle as secondary to service-connected bilateral pes planus,  entitlement to service connection for nerve damage of the great right toe, entitlement to an earlier effective date for a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine and entitlement to an earlier effective date for the grant of service connection for radiculopathy of the lower right extremity, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


